DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant's arguments filed May 03, 2021 have been fully considered but they are not persuasive. 
            Applicants submit that Eitan et al. fails to teach the first BRP frame from the initiator STA to initiate the BRP TXSS procedure comprising the EDMG BRP request element comprising the TXSS-MIMO field, and the second BRP frame from the responder STA to confirm the BRP TXSS procedure. Conversely, in the portions of Eitan et al. cited by the Office Action, Eitan et al. is directed to a feedback type field to define various parameters of feedback of the measurements (paragraph [00113] of Eitan et al.).
           Examiner submits that Eitan teaches of a BRP request frame as shown in Fig.9A that indicates the MIMO scheme to be used during the beamforming training in Fig.9B. Fig.13 also recites of obtaining a frame associated with beamforming training, the frame comprising at least one sector sweep (SSW) field (see Fig.4, SSW), and wherein the SSW field comprises an indication of a RF chain associated with a MIMO transmission scheme to be used during the beamforming training. Therefore, the BRP request frame 

              With respect to dependent claim 58, Applicants respectfully submit that Eitan et al. fails to teach the initiator STA to transmit the BRP feedback frame using a same antenna configuration as an antenna configuration for transmission of the first BRP frame. Conversely, in the portions of Eitan et al. cited by the Office Action, Eitan et al. generally describes the Rx data processor processing data received via the Nap antennas and the Tx data processor processing data for transmission via the Nap antennas (paragraphs [0082]-[0083] of Eitan et al.).
             Examiner submits that Eitan teaches of the initiator STA has an antenna configuration (Nap, Paragraphs 0082 – 0083) that transmits the BRP feedback frame and the first BRP frame. Therefore, Eitan teaches all the limitations of claim 58.

          With respect to dependent claim 59, Applicants respectfully submit that Wang et al. cannot be combined with Eitan et al. to teach the initiator STA to begin the responder BRP TXSS a Medium Beamforming Inter-Frame Space (MBIFS) after the initiator BRP TXSS. Conversely, in the portions of Wang et al. cited by the Office Action, Wang et al. 
           Examiner submits that Eitan does not specifically teach of the apparatus configured to cause the initiator STA to begin the responder BRP TXSS a Medium Beamforming Inter-Frame Space (MBIFS) after the initiator BRP TXSS. However, Wang teaches of an apparatus configured to cause the initiator STA to begin the responder BRP TXSS a Medium Beamforming Inter-Frame Space (MBIFS) after the initiator BRP TXSS (MBIFS, Paragraph 0044). Therefore, one skilled in the art would have used frame spacing such as the (MBIFS) after the initiator BRP TXSS to prevent collisions between frames. Therefore, the combination of Eitan and Wang teach all the limitations of claim 59.

Claim Interpretation

          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            Such claim limitation(s) is/are: “means for causing an initiator...”, “means for processing…” and “means for causing the initiator…” in claim 74 and “means for causing an initiator...” in claim 75.
             A review of the specification shows corresponding structure for the “means for causing an initiator...” of claim 74 as shown in Fig.1 (#124), (#310, Fig.3 and #410, Fig.4) and as recited in Paragraphs 0177 – 0178, 0184, 0189 and 0191 - 0192.
             A review of the specification shows corresponding structure for the “means for processing…” of claim 74 as shown in Fig.3 (#312), Fig.4 (#410), and as recited in Paragraphs 0153, 0246, 0322 and 0326.
             A review of the specification shows corresponding structure for the “means for causing the initiator...” of claim 74 as shown in Fig.1 (#124) and as recited in Paragraphs 0191 – 0192, 0259 – 0262 and 0307 – 0308.


Double Patenting

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 51 – 69, 71 – 72 and 74 – 75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 and 23 – 24 of copending Application No. 16/839,085 in view of Eitan et al (US 2017/0207839). 
This is a provisional nonstatutory double patenting rejection.

Re claim 51, 
Claim 1 of copending Application No. 16/839,085 recites of an apparatus comprising: a processor comprising logic and circuitry configured to cause a responder station (STA) of a Beam Refinement Protocol (BRP) Transmit (TX) Sector Sweep (TXSS) procedure to: process a first BRP frame from an initiator STA to initiate the BRP TXSS procedure with the responder STA, the first BRP frame comprising an EDMG BRP 
Eitan teaches of an initiator station (AP, Fig.2) that transmits a transmission signal (TMTR, #222, Fig.2) to a responder station (STA, Fig.2) and receives and processes a signal from the responder station (RCVR, #222, Fig.2) (Initiator sector sweep, Fig.4). Eitan further teaches of the responder station (STA, Fig.2) that transmits a transmission signal to a initiator station (TMTR, #254, Fig.2) and receives and processes a signal from the initiator station (RCVR, #254, Fig.2) (Responder sector sweep, Fig.4) (The operations may be performed by an apparatus, for example, by an access point (AP) or station (STA) (e.g., such as AP 110 or STA 120), Paragraphs 0127, 0129 and 0136).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an initiator perform the same sector 

Re claim 52, 
Claim 2 of copending Application No. 16/839,085 recites of wherein the TXSS-MIMO field comprises a value "0" or a value "1", the value "0" to indicate that the BRP TXSS procedure is the SISO BRP TXSS procedure, the value "1" to indicate that the BRP TXSS procedure is the MIMO BRP TXSS procedure.

Re claim 53, 
Claim 3 of copending Application No. 16/839,085 recites of the apparatus of configured to cause the responder STA to, based on a determination that the TXSS-MIMO field comprises a value "1", determine that the BRP TXSS procedure is the MIMO BRP TXSS procedure, and perform the responder BRP TXSS of the MIMO BRP TXSS procedure by transmitting the one or more EDMG BRP-TX packets via the multiple transmit chains (where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 54, 
Claim 4 of copending Application No. 16/839,085 recites of wherein a Training (TRN) field of the one or more EDMG BRP-TX packets comprises a plurality of orthogonal waveforms, a count of the plurality of orthogonal waveforms is based on a count of the multiple transmit chains.

Re claim 55, 
Claim 5 of copending Application No. 16/839,085 recites of causing the responder STA to set a TXVECTOR parameter EDMG_TRN_LEN for the EDMG BRP-TX packets to a value, which is based on a count of Training (TRN) units for transmit training (where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 56, 
Claim 6 of copending Application No. 16/839,085 recites of causing the responder STA to set to "1" a TRN-Unit Receive (RX) pattern field in an EDMG Header A of the EDMG BRP-TX packets (where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 57, 
Claim 7 of copending Application No. 16/839,085 recites of causing the responder STA to: during an initiator BRP TXSS of the BRP TXSS procedure, receive one or more EDMG BRP-TX packets from the initiator STA, the initiator BRP TXSS before the responder BRP TXSS; and transmit a BRP feedback frame to the initiator STA, the BRP feedback frame comprising feedback based on measurements on the one or more EDMG BRP-TX packets from the initiator STA (where Eitan teaches that the initiator can perform the same operation as the responder).



Re claim 58, 
Claim 8 of copending Application No. 16/839,085 recites of causing the responder STA to transmit the BRP feedback frame using a same antenna configuration as an antenna configuration for transmission of the second BRP frame (where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 59, 
Claim 9 of copending Application No. 16/839,085 recites of causing the responder STA to begin the responder BRP TXSS a Medium Beamforming Inter-Frame Space (MBIFS) after the initiator BRP TXSS (where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 60, 
Claim 10 of copending Application No. 16/839,085 recites of causing the responder STA to, based on a determination that the TXSS-MIMO field comprises a value of "0", determine that the BRP TXSS procedure is the SISO BRP TXSS procedure, and perform the responder BRP TXSS of the SISO BRP TXSS procedure by transmitting the one or more EDMG BRP-TX packets via the single transmit chain (where Eitan teaches that the initiator can perform the same operation as the responder).




Claim 11 of copending Application No. 16/839,085 recites of causing the responder STA to process a BRP feedback frame from the initiator STA, the BRP feedback frame from the initiator STA comprising feedback based on measurements on the one or more EDMG BRP-TX packets. (where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 62, 
Claim 12 of copending Application No. 16/839,085 recites of causing the responder STA to transmit the second BRP frame, and the one or more EDMG BRP-TX packets over a channel bandwidth of at least 2.16 Gigahertz (GHZ) in a frequency band above 45 Gigahertz (GHz).

Re claim 63, 
Claim 13 of copending Application No. 16/839,085 recites of causing the responder STA to transmit the second BRP frame, and the one or more EDMG BRP-TX packets over a channel bandwidth of 4.32 Gigahertz (GHz), 6.48GHz, or 8.64GHz.

Re claim 64, 
Claim 14 of copending Application No. 16/839,085 recites of comprising a radio, the processor configured to cause the radio to transmit the second BRP frame and the one or more EDMG BRP-TX packets (Fig.2 of Eitan, the two stations having the same structure for performing the sector sweep function).

Re claim 65, 
Claim 15 of copending Application No. 16/839,085 recites of comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system (Fig.2 of Eitan, the two stations having the same structure for performing the sector sweep function).

Re claim 66, 
Claim 16 of copending Application No. 16/839,085 recites of a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a responder station (STA) of a Beam Refinement Protocol (BRP) Transmit (TX) Sector Sweep (TXSS) procedure to: process a first BRP frame from an initiator STA to initiate the BRP TXSS procedure with the responder STA, the first BRP frame comprising an EDMG BRP request element comprising a TXSS Multiple Input Multiple Output (MIMO) (TXSS- MIMO) field to indicate whether the BRP TXSS procedure is a Single Input Single Output (SISO) BRP TXSS procedure or a MIMO BRP TXSS procedure; transmit a second BRP frame to the initiator STA, the second BRP frame to confirm the BRP TXSS procedure; and based on the TXSS-MIMO field, perform a responder BRP TXSS of the SISO BRP TXSS procedure or a responder BRP TXSS of the MIMO BRP TXSS procedure, wherein the responder BRP TXSS of the SISO BRP TXSS procedure comprises transmission of one or more EDMG BRP-TX packets to the initiator STA via a single transmit chain, wherein the responder 
Eitan teaches of an initiator station (AP, Fig.2) that transmits a transmission signal (TMTR, #222, Fig.2) to a responder station (STA, Fig.2) and receives and processes a signal from the responder station (RCVR, #222, Fig.2) (Initiator sector sweep, Fig.4). Eitan further teaches of the responder station (STA, Fig.2) that transmits a transmission signal to a initiator station (TMTR, #254, Fig.2) and receives and processes a signal from the initiator station (RCVR, #254, Fig.2) (Responder sector sweep, Fig.4) (The operations may be performed by an apparatus, for example, by an access point (AP) or station (STA) (e.g., such as AP 110 or STA 120), Paragraphs 0129 and 0136).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an initiator perform the same sector sweep operation as the responder station for simplicity on the BF training of the communication system.

Re claim 67, 
           Claim 17 of copending Application No. 16/839,085 recites of wherein the TXSS-MIMO field comprises a value "0" or a value "1", the value "0" to indicate that the BRP TXSS procedure is the SISO BRP TXSS procedure, the value "1" to indicate that the BRP TXSS procedure is the MIMO BRP TXSS procedure.


Re claim 68, 
Claim 18 of copending Application No. 16/839,085 recites of wherein the instructions, when executed, cause the responder STA to, based on a determination that the TXSS-MIMO field comprises a value "1", determine that the BRP TXSS procedure is the MIMO BRP TXSS procedure, and perform the responder BRP TXSS of the MIMO BRP TXSS procedure by transmitting the one or more EDMG BRP-TX packets via the multiple transmit chains (where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 69, 
Claim 19 of copending Application No. 16/839,085 recites of wherein a Training (TRN) field of the one or more EDMG BRP-TX packets comprises a plurality of orthogonal waveforms, a count of the plurality of orthogonal waveforms is based on a count of the multiple transmit chains.

Re claim 71, 
Claim 20 of copending Application No. 16/839,085 recites of wherein the instructions, when executed, cause the responder STA to: during an initiator BRP TXSS of the BRP TXSS procedure, receive one or more EDMG BRP-TX packets from the initiator STA, the initiator BRP TXSS before the responder BRP TXSS; and transmit a BRP feedback frame to the initiator STA, the BRP feedback frame comprising feedback based on measurements on the one or more EDMG BRP-TX packets from the initiator where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 72, 
Claim 21 of copending Application No. 16/839,085 recites of wherein the instructions, when executed, cause the responder STA to transmit the BRP feedback frame using a same antenna configuration as an antenna configuration for transmission of the second BRP frame (where Eitan teaches that the initiator can perform the same operation as the responder).

Re claim 74, 
Claim 23 of copending Application No. 16/839,085 recites of an apparatus comprising: means for causing a responder station (STA) of a Beam Refinement Protocol (BRP) Transmit (TX) Sector Sweep (TXSS) procedure to process a first BRP frame from an initiator STA to initiate the BRP TXSS procedure with the responder STA, the first BRP frame comprising an EDMG BRP request element comprising a TXSS Multiple Input Multiple Output (MIMO) (TXSS-MIMO) field to indicate whether the BRP TXSS procedure is a Single Input Single Output (SISO) BRP TXSS procedure or a MIMO BRP TXSS procedure; means for causing the responder STA to transmit a second BRP frame to the initiator STA, the second BRP frame to confirm the BRP TXSS procedure; and means for causing the responder STA to, based on the TXSS-MIMO field, perform a responder BRP TXSS of the SISO BRP TXSS procedure or a responder BRP TXSS of the MIMO BRP TXSS procedure, wherein the responder BRP TXSS of the SISO BRP TXSS procedure 
Eitan teaches of an initiator station (AP, Fig.2) that transmits a transmission signal (TMTR, #222, Fig.2) to a responder station (STA, Fig.2) and receives and processes a signal from the responder station (RCVR, #222, Fig.2) (Initiator sector sweep, Fig.4). Eitan further teaches of the responder station (STA, Fig.2) that transmits a transmission signal to a initiator station (TMTR, #254, Fig.2) and receives and processes a signal from the initiator station (RCVR, #254, Fig.2) (Responder sector sweep, Fig.4) (The operations may be performed by an apparatus, for example, by an access point (AP) or station (STA) (e.g., such as AP 110 or STA 120), Paragraphs 0129 and 0136).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an initiator perform the same sector sweep operation as the responder station for simplicity on the BF training of the communication system.

Re claim 75, 
           Claim 24 of copending Application No. 16/839,085 recites of comprising means for causing the responder STA to: during an initiator BRP TXSS of the BRP TXSS procedure, receive one or more EDMG BRP-TX packets from the initiator STA, the initiator BRP TXSS before the responder BRP TXSS; and transmit a BRP feedback frame to the 

           Claim 70 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 and 23 – 24 of copending Application No. 16/839,085 and Eitan in view of Oteri et al (US 2019/0068258).

           Re claim 70, claims 16 and 18 of copending Application No. 16/839,085 and Eitan disclose all the limitations of claim 68 except of wherein the apparatus is configured to cause the initiator STA to set a TXVECTOR parameter EDMG_TRN_LEN for the EDMG BRP-TX packets to a value, which is based on a count of Training (TRN) units for transmit training.
           Oteri teaches of an apparatus configured to cause the initiator STA to set a TXVECTOR parameter EDMG_TRN_LEN for the EDMG BRP-TX packets to a value (Paragraph 0331), which is based on a count of Training (TRN) units for transmit training (TRN-LEN = number of TRN-T fields, Paragraph 0308).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set a TXVECTOR parameter EDMG_TRN_LEN for the EDMG BRP-TX packets during a set-up subphase for efficient beam tracking.



           Re claim 73, claims 16 and 20 of copending Application No. 16/839,085 and Eitan disclose all the limitations of claim 71 except of the apparatus configured to cause the initiator STA to begin the responder BRP TXSS a Medium Beamforming Inter-Frame Space (MBIFS) after the initiator BRP TXSS.
          Wang teaches of an apparatus configured to cause the initiator STA to begin the responder BRP TXSS a Medium Beamforming Inter-Frame Space (MBIFS) after the initiator BRP TXSS (MBIFS, Paragraph 0044).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an MBIFS after the initiator BRP TXSS to prevent collisions.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 51 – 53, 57 – 58, 60 – 61, 64 – 66 and 74 – 75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eitan et al (US 2017/0207839).

           Re claim 51, Eitan teaches of an apparatus comprising: a processor comprising logic and circuitry configured to cause an initiator station (STA) (Fig.2 and Initiator, Fig.4) of a Beam Refinement Protocol (BRP) Transmit (TX) Sector Sweep (TXSS) procedure (#410, #420, Fig.4 and Paragraphs 0014 and 0101) to: transmit a first BRP frame (#900, Fig.9A and Paragraph 0108) to initiate the BRP TXSS procedure (Paragraph 0101 and Beamforming Training, Paragraph 0108) with a responder STA (Fig.2 and Responder, Fig.4), the first BRP frame comprising an EDMG BRP request element (BRP Request field format, Fig.9A) comprising a TXSS Multiple Input Multiple Output (MIMO) (TXSS-MIMO) field to indicate whether the BRP TXSS procedure is a Single Input Single Output (SISO) BRP TXSS procedure or a MIMO BRP TXSS procedure (Reserved bits, Fig.9A and reserved bit 27, Paragraph 0111); process a second BRP frame from the responder STA, the second BRP frame to confirm the BRP TXSS procedure (feedback in response to the transmission of the frame, Paragraph 0113); and in accordance with the TXSS-MIMO field, perform an initiator BRP TXSS of the SISO BRP TXSS procedure or an initiator BRP TXSS of the MIMO BRP TXSS procedure (Paragraph 0111), wherein the initiator BRP TXSS of the SISO BRP TXSS procedure comprises transmission of one or more EDMG BRP-TX packets (SSW, #412, Fig.4) to the responder STA via a single transmit chain (single antenna, By definition in a SISO system a single antenna is used for transmission and reception), wherein the initiator BRP TXSS of the MIMO BRP TXSS procedure comprises transmission of the one or more EDMG BRP-TX packets (SSW, By definition a MIMO system multiple antennas are used for transmission and reception); and a memory to store information processed by the processor (memory, Fig.2). 

           Re claim 66, Eitan teaches of a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to (Paragraph 0030), when executed by at least one processor, enable the at least one processor to cause an initiator station (STA) of a Beam Refinement Protocol (BRP) Transmit (TX) Sector Sweep (TXSS) procedure to: transmit a first BRP frame to initiate the BRP TXSS procedure with a responder STA, the first BRP frame comprising an EDMG BRP request element comprising a TXSS Multiple Input Multiple Output (MIMO) (TXSS-MIMO) field to indicate whether the BRP TXSS procedure is a Single Input Single Output (SISO) BRP TXSS procedure or a MIMO BRP TXSS procedure; process a second BRP frame from the responder STA, the second BRP frame to confirm the BRP TXSS procedure; and in accordance with the TXSS-MIMO field, perform an initiator BRP TXSS of the SISO BRP TXSS procedure or an initiator BRP TXSS of the MIMO BRP TXSS procedure, wherein the initiator BRP TXSS of the SISO BRP TXSS procedure comprises transmission of one or more EDMG BRP-TX packets to the responder STA via a single transmit chain, wherein the initiator BRP TXSS of the MIMO BRP TXSS procedure comprises transmission of the one or more EDMG BRP-TX packets to the responder STA via multiple transmit chains (see claim 51).



           Re claims 53 and 68, Eitan teaches of apparatus configured to cause the initiator STA to set the TXSS-MIMO field to a value "1" to indicate that the BRP TXSS procedure is the MIMO BRP TXSS procedure, and to perform the initiator BRP TXSS of the MIMO BRP TXSS procedure by transmitting the one or more EDMG BRP-TX packets via the multiple transmit chains (when the bit is set, Paragraph 0111).

           Re claims 57 and 71, Eitan teaches of the apparatus configured to cause the initiator STA to: during a responder BRP TXSS of the BRP TXSS procedure, receive one or more EDMG BRP-TX packets from the responder STA (Fig.4); and transmit a BRP feedback frame to the responder STA, the BRP feedback frame comprising feedback based on measurements on the one or more EDMG BRP-TX packets from the responder STA (Fig.4 and feedback information, Paragraph 0085).

           Re claims 58 and 72, Eitan teaches of causing the initiator STA to transmit the BRP feedback frame (Nap, Paragraph 0082) using a same antenna configuration as an antenna configuration for transmission of the first BRP frame (Nap, Paragraph 0083).



           Re claim 61, Eitan teaches of apparatus configured to cause the initiator STA to process a BRP feedback frame from the responder STA, the BRP feedback frame from the responder STA comprising feedback based on measurements on the one or more EDMG BRP-TX packets (See claim 57).

           Re claim 64, Eitan teaches of an apparatus of claim 51 comprising a radio, the processor (#220, Fig.2) configured to cause the radio to transmit the first BRP frame and the one or more EDMG BRP-TX packets (#110, Figures 1 – 2).

           Re claim 65, Eitan teaches of an apparatus comprising one or more antennas connected to the radio (#224, Fig.2), and another processor to execute instructions of an operating system (#230, Fig.2).

           Re claim 74, Eitan teaches of apparatus comprising: means for causing an initiator station (STA) of a Beam Refinement Protocol (BRP) Transmit (TX) Sector Sweep (TXSS) procedure to transmit a first BRP frame to initiate the BRP TXSS procedure with a responder STA, the first BRP frame comprising an EDMG BRP request element 

           Re claim 75, Eitan teaches of means for causing the initiator STA to: during a responder BRP TXSS of the BRP TXSS procedure, receive one or more EDMG BRP-TX .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


          Claims 54, 59, 69 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Eitan in view of Wang et al (US 2017/0317727).

           Re claims 54 and 69, Eitan teaches all the limitations of claims 53 and 68 except of wherein a Training (TRN) field of the one or more EDMG BRP-TX packets comprises a plurality of orthogonal waveforms, a count of the plurality of orthogonal waveforms is based on a count of the multiple transmit chains.
           Wang teaches of wherein a Training (TRN) field of the one or more EDMG BRP-TX packets comprises a plurality of orthogonal waveforms (orthogonal sequences, Fig.7), a count of the plurality of orthogonal waveforms is based on a count of the multiple transmit chains (three orthogonal sequences for three transmit chains A1, A2, A3, Fig.7 and Paragraph 0067).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a count of the plurality of orthogonal 

          Re claims 59 and 73, Eitan teaches all the limitations of claims 57 and 71 except of the apparatus configured to cause the initiator STA to begin the responder BRP TXSS a Medium Beamforming Inter-Frame Space (MBIFS) after the initiator BRP TXSS.
          Wang teaches of an apparatus configured to cause the initiator STA to begin the responder BRP TXSS a Medium Beamforming Inter-Frame Space (MBIFS) after the initiator BRP TXSS (MBIFS, Paragraph 0044).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an MBIFS after the initiator BRP TXSS to prevent collisions.

          Claims 55 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Eitan in view of Oteri et al (US 2019/0068258).

           Re claims 55 and 70, Eitan teaches all the limitations of claims 53 and 68 except of wherein the apparatus is configured to cause the initiator STA to set a TXVECTOR parameter EDMG_TRN_LEN for the EDMG BRP-TX packets to a value, which is based on a count of Training (TRN) units for transmit training.
           Oteri teaches of an apparatus configured to cause the initiator STA to set a TXVECTOR parameter EDMG_TRN_LEN for the EDMG BRP-TX packets to a value 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set a TXVECTOR parameter EDMG_TRN_LEN for the EDMG BRP-TX packets during a set-up subphase for efficient beam tracking.

          Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Eitan in view of Eitan et al (US 2018/0191419) (Eitan(2)).

          Re claim 56, Eitan teaches all the limitations of claim 53 except of the apparatus configured to cause the initiator STA to set to "1" a TRN-Unit Receive (RX) pattern field in an EDMG Header A of the EDMG BRP-TX packets.
          Eitan(2) teaches of an apparatus configured to cause the initiator STA to set to "1" a TRN-Unit Receive (RX) pattern field in an EDMG Header A of the EDMG BRP-TX packets (Paragraph 0063).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused the initiator STA to set to "1" a TRN-Unit Receive (RX) pattern field in an EDMG Header A of the EDMG BRP-TX packets for performing channel estimation when encountering longer delay spread.

          Claims 62 – 63 are rejected under 35 U.S.C. 103 as being unpatentable over Eitan and Pang in view of Sanderovich et al (US 2017/0265224).

          Re claim 62, Eitan and Pang teach all the limitations of claim 51 as well as Eitan teaches of the apparatus configured to cause the initiator STA to transmit the first BRP frame, and the one or more EDMG BRP-TX packets over a channel bandwidth in a frequency band above 45 Gigahertz (GHz) (60GHz, Paragraph 0101). However, Eitan and Pang do not specifically teach of transmitting the first BRP frame, and the one or more EDMG BRP-TX packets over a channel bandwidth of at least 2.16 Gigahertz (GHZ) in the frequency band above 45 Gigahertz (GHz).
           Sanderovich teaches of an apparatus configured to cause the initiator STA to transmit over a channel bandwidth of at least 2.16 Gigahertz (GHZ) in a frequency band above 45 Gigahertz (GHz) (Paragraph 0007).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first BRP frame, and the one or more EDMG BRP-TX packets transmitted over a channel bandwidth of at least 2.16 Gigahertz (GHZ) in a frequency band above 45 Gigahertz so as to conform to the 802.11ad or 802.11ay standards.

          Re claim 63, Eitan and Pang teach all the limitations of claim 51 except of the apparatus configured to cause the initiator STA to transmit the first BRP frame, and the one or more EDMG BRP-TX packets over a channel bandwidth of 4.32 Gigahertz (GHz), 6.48GHz, or 8.64GHz.

          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first BRP frame, and the one or more EDMG BRP-TX packets over a channel bandwidth of 4.32 Gigahertz (GHz), 6.48GHz, or 8.64GHz so as to conform to the 802.11ay standard.

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633